TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 31, 2021



                                      NO. 03-19-00800-CR


                             Christopher Joel Vizcaino, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgments of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments. Therefore, the Court affirms the trial court’s judgments. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.